Citation Nr: 0807327	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a separate 10 percent rating for post-
traumatic headaches and dizziness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
January 1971.  His awards and decorations include the Purple 
Heart Medal, among others.  

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004, January 2005, and January 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In a December 2004 statement, the veteran withdrew his appeal 
for higher ratings for a head scar and skull defect of the 
left temporal area of his head.  See 38 C.F.R. § 20.204 
(2007).  So those claims are no longer at issue.

The veteran also submitted a timely notice of disagreement 
(NOD) with the RO's January 2005 denial of a higher initial 
rating for a shell fragment wound to his left lower leg.  And 
in his March 2006 substantive appeal (on VA Form 9), 
he checked a box indicating he was appealing all the issues 
listed in the statement of the case (SOC), which had included 
the issue of a higher initial rating for the shell fragment 
wound to his left lower leg.  However, on that same 
VA Form 9, he clarified that he was only continuing his 
appeal for a higher initial rating for his PTSD.  
Furthermore, his representative filed a May 2006 statement of 
accredited representative (VA Form 646), indicating the only 
issue being contested was the initial rating for the PTSD, 
and this was the only issue certified to the Board.  So there 
is no perfected appeal concerning the initial rating for the 
shell fragment wound to the left lower leg, in turn meaning 
this additional issue is not before the Board.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2007).




FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with deficiencies in most areas.

2.  He also has headaches and dizziness, however, which are 
not part and parcel of his PTSD but, instead, due to chronic 
brain syndrome from head trauma he sustained in a gunshot 
wound during service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2007).  

2.  But the criteria are met for a separate 10 percent 
rating, but no greater, for headaches and dizziness 
associated with chronic brain syndrome due to head trauma 
from a gunshot wound in service.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.124a, 
Diagnostic Code 8045-9304 (2007); Esteban v. Brown, 6 Vet. 
App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of Veterans Claims Assistance Act (VCAA) letters from the RO 
to the veteran dated in November 2004 and March 2006.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his higher initial rating claim; (2) informing him of the 
information and evidence VA would obtain; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he submit any evidence in his 
possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the March 2006 letter further advised the 
veteran that a disability rating and an effective date is 
assigned when service connection is awarded - keeping in 
mind his claim initially arose in this context.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, some of the VCAA notice was provided after the initial 
unfavorable January 2005 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in March 2006, but did not subsequently go back and 
readjudicate the claim such as in an SSOC.  So, in essence, 
based on the above caselaw, the timing defect in the 
provision of the VCAA notice was not rectified.  Regardless, 
the Court also recently held the failure of the claimant to 
submit additional evidence following proper notification 
may constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  For example, as here, the veteran did not submit any 
additional evidence in response to the March 2006 VCAA 
Dingess notice letter.  Therefore, the absence of a 
subsequent SSOC after this notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his increased initial rating claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, the Board reiterates that the claim at issue 
stems from an initial rating assignment after the RO awarded 
service connection for PTSD.  In this regard, the Court has 
held that an appellant's filing of a NOD regarding an initial 
disability rating and effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

However, that said, the Court more recently clarified its 
holding in Dingess, indicating it was limited to situations 
where service connection was granted and the disability 
rating and effective date assigned prior to the enactment of 
the VCAA - so before November 9, 2000.  If, as here, this 
did not occur until after that date, the veteran is entitled 
to pre-decisional notice concerning all elements of his 
claim, including these downstream disability rating and 
effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, the RO provided the veteran with VCAA notice in 
November 2004 and March 2006 pertaining to the downstream 
disability rating and effective date elements of his claim.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and his relevant VA treatment 
records.  He also has submitted personal statements and 
indicated in November 2004 that he had not received any 
treatment from private doctors.  He was scheduled for VA 
examinations in June 2004, November 2004, and April 2005, for 
which he failed to report without any good cause.  As such, 
the provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with the adjudication of his claim based on the 
available record.  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (April 29, 2003) until the present.  That 
is to say, the Board must consider whether there have been 
times since the effective date of his award when his 
disability has been more severe than at others.  If there 
have been, then the Board must "stage" his rating.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis - Higher Initial Rating for PTSD

The veteran's service-connected PTSD is rated as 50-percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
This 50 percent evaluation is retroactively effective from 
April 29, 2003.  In the August 2004 rating decision that 
originally granted service connection for this condition, the 
PTSD diagnosis was partly associated with his service-
connected gunshot wound trauma to his head, as well as other 
combat-related experiences involving the deaths of fellow 
soldiers in Vietnam.  In a prior November 1971 rating 
decision, he had only been service connected for chronic 
brain syndrome associated with gunshot wound trauma to his 
head under 38 C.F.R. § 4.130, Diagnostic Code 9304, for 
dementia due to head trauma.  He was assigned a 10 percent 
rating at that time, effective from January 14, 1971.  After 
the RO assigned the higher 50 percent rating for the PTSD, 
that earlier 10 percent rating was eventually consolidated 
into this rating.  In other words, the RO determined in a 
January 2006 rating decision that it was clear and 
unmistakable error (CUE) to assign a separate 50 percent 
rating for the PTSD and a separate 10 percent rating for the 
chronic brain sydrome, as to do so would constitute 
pyramiding (i.e., rating the same disability under various 
diagnoses), which is prohibited by 38 C.F.R. § 4.14.   

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a rating of 50 percent 
under the general rating formula for mental disorders is 
appropriate when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent rating under the general rating formula 
for mental disorders is in order when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.

Initially, the Board reiterates the veteran failed to report 
- without any good cause, to VA psychiatric examinations 
scheduled for June 2004, November 2004, and April 2005.  When 
a veteran does not appear for a scheduled examination in 
conjunction with an original compensation claim (e.g., a 
Fenderson claim), the claim will be rated on the evidence of 
record, which the Board will do in this case, as opposed to 
being summarily denied.  38 C.F.R. § 3.655(b).  See also 
Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008).  
Neither the veteran nor his representative specifically 
contends that the veteran did not receive notice of the date, 
time and location of those scheduled examinations.  No letter 
was returned as undeliverable and there is no indication from 
the veteran that he did receive notice of the examination.  
As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  As such, the Board will rate his PTSD disability 
on the evidence of record.

Upon review of the evidence, a higher rating beyond 50 
percent is not warranted.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed VA psychiatric 
assessments and notes dated in December 2003, March 2004, 
April 2004, May 2005, October 2005, and March 2006, as well 
as other pertinent VA treatment records.  These records 
simply do not show occupational and social impairment with 
deficiencies in most areas.  In addition, these records do 
not mention him having suicidal ideation, obsessional 
rituals, speech that is intermittently illogical, obscure, or 
irrelevant (indeed, to the contrary, his speech has been 
entirely normal), or indications of near-continuous panic, 
unprovoked irritability with violence, impaired impulse 
control (his judgment and insight have been fair), spatial 
disorientation, neglect of personal appearance and hygiene, 
and only some difficulty in establishing and maintaining 
effective relationships (he has been in a relationship for 
over 10 years).  His VA treatment records also do not mention 
any functional impairment at his job due to his PTSD.

The Board realizes that some of the veteran's VA treatment 
records mention symptoms of depression, insomnia, flattened 
effect, memory loss, nightmares, and some social isolation.  
He has been treated with Paxil.  However, these psychiatric 
symptoms and level of occupational and social impairment are 
more than adequately contemplated by his current 50 percent 
rating.  38 C.F.R. § 4.1.

Furthermore, although the veteran has been assigned GAF 
scores ranging from 45 to 50 throughout the appeal period, 
indicative of "serious" social and occupational impairment, 
a higher rating is not justified on this basis because the 
objective evidence does not actually demonstrate symptoms 
commensurate with these GAF scores.  Because the GAF scores 
of 45-50 are not entirely consistent with the objective 
findings of record, these scores are not as probative of his 
actual disability picture.  The Board emphasizes that an 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.  See also 38 C.F.R. 
§§ 4.2, 4.6.

Moreover, the Board also sees the veteran has consistently 
reported hallucinations related to his service-connected 
PTSD, one of the symptoms listed for a higher rating.  But 
his VA treatment records, and indeed his personal statements, 
do not document any other symptom commensurate with a higher 
70 or 100 percent rating.  Although the evidence does not 
indicate he has all of the symptoms listed for the 50 percent 
rating he presently has, this is not required.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide 
guidance as to the severity of symptoms contemplated for each 
rating; the listed criteria are not all exhaustive).

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 50 
percent for the veteran's PTSD.  38 C.F.R. § 4.3.  The 
severity of his disability is most commensurate with this 
rating, so this rating must remain in effect.  38 C.F.R. § 
4.7.  

There is one additional point, however, worth mentioning.  In 
rating the veteran's PTSD, which has been partially 
associated with his gunshot wound trauma to his head, the 
Board sees this disability was previously characterized as 
chronic brain syndrome with headaches associated with his 
gunshot wound trauma to the head.  In this regard, a VA 
physical in July 1971 and a VA examination in October 1971 
noted his complaints of occasional headaches and dizziness 
associated with his service-connected chronic brain syndrome.  
Furthermore, recent VA treatment records dated in August 
2002, February 2003, and March 2006, and a VA head 
examination dated in May 2003, also note complaints of 
chronic headaches, dizziness, and pain in the left temporal 
area of the head where the gunshot trauma occurred.  

Diagnostic Code 8045 provides for the evaluation of brain 
disease due to trauma.  38 C.F.R. § 4.124a.  This code 
specifies that purely neurological disabilities are rated 
under the applicable diagnostic code.  Purely subjective 
complaints, such as headache, dizziness, or insomnia, which 
are recognized as symptomatic of brain trauma, are rated at 
10 percent and no more under Code 9304 and may not be 
combined with any other rating for a disability due to brain 
trauma.  A rating in excess of 10 percent for brain disease 
due to trauma under Code 9304 may not be assigned in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.

The Board finds that veteran is entitled to a separate 10 
percent rating under Diagnostic Code 8045-9304 due to his 
chronic complaints of headaches and dizziness, which 
previously were associated with his service-connected chronic 
brain syndrome.  38 C.F.R. § 4.124a.  In general, evaluation 
of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is to 
be avoided.  38 C.F.R. § 4.14.  Where, however, separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The Board emphasizes that the 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id.

Here, the veteran is entitled to a separate 10 percent rating 
under DC 8045-9304 because his headaches and dizziness are 
distinct and separate from his PTSD symptoms.  Esteban, 6 
Vet. App. at 262.  As his symptomatology of headaches and 
dizziness due to brain trauma is not duplicative or 
overlapping of his other PTSD-related psychiatric symptoms, a 
separate 10 percent rating under DC 8045-9304 does not 
violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  
Furthermore, although DC 8045-9304 provides that the 10 
percent rating may not be combined with any other rating for 
a disability due to brain trauma, here, the veteran's 
service-connected PTSD has also been associated with combat-
related experiences, separate and apart from his brain 
trauma.  Consequently, DC 8045-9304 does not prohibit a 
separate rating in this instance.  Nonetheless, absent a 
further diagnosis of multi-infarct dementia associated with 
the brain trauma, a rating higher than 10 percent for brain 
disease due to trauma under Code 9304 may not be assigned.  
See 38 C.F.R. §4.124a, Diagnostic Code 8045.

Fenderson Consideration

The Board adds that it does not find that veteran's service-
connected PTSD should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  Since the effective date 
of his award, his PTSD has never been more severe than 50-
percent disabling, so the Board cannot "stage" his rating.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  VAOPGCPREC 6-96.  His 
evaluation and treatment primarily has been on an outpatient 
basis, not as an inpatient.




ORDER

An initial disability rating higher than 50 percent for PTSD 
is denied. 

A separate 10 percent disability rating for headaches and 
dizziness associated with gunshot wound trauma to the head is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


